United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1878
                                   ___________

James McAlphin,                      *
                                     *
             Appellant,              *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas
Jan Alexander, Nurse, Varner Super   *
Max, ADC, originally sued as         *
“Alexander”; Rebecca Johnston,       *
Nurse, Maximum Security Unit, ADC, * [UNPUBLISHED]
originally sued as “Johnston”,       *
                                     *
             Appellees.              *
                                ___________

                             Submitted: December 23, 2005
                                Filed: February 7, 2005
                                 ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Arkansas inmate James McAlphin appeals from the final judgment entered in
the District Court1 for the Eastern District of Arkansas dismissing his 42 U.S.C.

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.
§ 1983 action after an evidentiary hearing. McAlphin claimed that defendants were
deliberately indifferent to his serious medical needs. For the reasons discussed
below, we affirm the judgment of the district court.

       After careful review of the record, we agree with the district court that
McAlphin failed to show defendants disregarded his serious medical needs. See Jolly
v. Knudsen, 205 F.3d 1094, 1096 (8th Cir. 2000) (Eighth Amendment standard).
Instead, the medical records show that, although McAlphin tested positive for
tuberculosis in 1995, he received drug therapy treatment for it, he was evaluated
annually, and his 2002 and 2003 x-rays and sputum tests showed that the disease was
not active. Moreover, although he also tested positive for both e-coli and H. pylori,
one defendant testified that McAlphin experienced no harm from the e-coli and that
she afforded him standard and successful treatment for H. pylori. See Logan v.
Clarke, 119 F.3d 647, 649-50 (8th Cir. 1997) (prison doctors were not deliberately
indifferent because they treated prisoner on numerous occasions and offered sensible
medication and treatment).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).

                       ______________________________




                                         -2-